Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed 1/7/21.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Both independent claims appear relatively simple in construction; however, a couple of important details in combination in each independent claim are not found in any obvious combination of the prior art.
Having a plurality of remote units in wireless communication with each other is not new in the prior art.  The emergency notification system taught by Harnisch [U.S. 9,553,992] (supplied by applicant) teaches a plurality of remote units that are wirelessly connected.  Also, indicator lights have been used on alert devices for many years as seen in the alert system taught by Hines [US 2005/0073426] that also contacts emergency services (Paragraph 39) upon detection of an emergency.
However, the important distinction seen in the current application is that it includes a plurality of remote units that also includes a plurality of controls thereon that also includes a corresponding indicator light for each control, or button as seen in the figures, that proceed to illuminate the corresponding button of every housing the activated remote unit is in wireless communication with.  The emergency notification and response system taught by Jacobs [US 2017/0069196] does include a plurality of actuators (No. 21) that do activate a corresponding indicator (No. 22), such as LED lights or a display (Paragraph 105); however, this display is only communicated to one local unit (i.e., from a single transmitter device No. 2 to a single indicator device No. 5) and not a plurality of remote units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kayzar et al [U.S. 7,502,609] presents illuminated lights in a call device.
Kaplan [U.S. 7,706,843] uses colored light sources in a mobile handset.
Jacobs [US 2015/0130609] uses indicator modules for a security condition.
Hamam et al [U.S. 9,466,188] is a haptically-enabled alarm.
Morgenthau et al [US 2018/0151037] uses a speaker and LED mounted in a worksite.
Mandlakazi [U.S. 10,373,450] uses differently colored LEDs with corresponding sound-detecting units.
Umemoto [U.S. 11,113,951] interconnects a plurality of wireless units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/12/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687